Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (US20200298476A1).
With regard to Claim 1, Saito teaches:
A three-dimensional printing system comprising: a build plate (Fig. 10, #7) including a lateral print area having a length along an X-axis and a width along a Y-axis (Fig. 10, see x and y axis shown as movement); a carriage (Fig. 10, #51) having a major axis along the Y-axis that spans the width of the lateral print area; a housing assembly covering the carriage (Fig. 10, #51 is shown with covering); and a printhead (Fig. 10 
	With regard to Claim 17, Saito teaches:
A three-dimensional printing system comprising: a build plate (Fig. 10, #7) including a lateral print area having a length along an X-axis and a width along a Y-axis (Fig. 10, see x and y axis shown as movement); a carriage (Fig. 10, #51) that scans along the X-axis (Fig. 10 see rails #54 #55 to scan along x-axis), the carriage has a long axis along the Y-axis, the carriage including internal components; a printhead having internal components that are mechanically, fluidically, and electrically coupled to the carriage internal components including supporting the printhead as it scans along the Y-axis (Fig. 10 see rails #71 along y-axis), the printhead including an ejection face in facing relation with the lateral print area; a housing assembly covering the carriage (Fig. 10, #51 is shown with covering); and a printhead housing covering the printhead and cooperatively coupled with the housing assembly to protect the internal components of and the couplings between the printhead and carriage (see Fig. 10); the translation of the carriage along the X-axis and of the printhead along the Y-axis allow the ejection face to fully address the lateral print area (Fig. 10, see x and y axis shown as movement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Saito (US20200298476A1) as applied to claim 1 above, and further in view of Ogawa (US8632160B2).
With regard to Claim 2, Saito teaches:
The three-dimensional printing system of claim 1, but is silent to wherein the printhead has a main body with a lower ejection face that is in facing relation with the lateral print area and a lateral extension that extends along the X-axis from the main body to the carriage. However, Ogawa teaches an image forming apparatus with recording head for ejection (title). Ogawa teaches an image forming apparatus includes recording heads, head holders, a carriage, a guide member, a reference member, and a pressing member. The recording heads have nozzles to eject liquid droplets. The holders hold the recording heads. The carriage is reciprocally movable in a main scanning direction and holding the holders. The guide member is disposed along the main scanning direction to guide the carriage along the main scanning direction. The reference member is disposed parallel to the guide member in the carriage to hold the holders (abstract, Fig. 11, carriage #5, holders #51a,b, recording heads #6b,e, with lateral extension (see hook portion #53 that extends). 
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to incorporate the printhead of Ogawa into Saito for the lateral extension. One would have been motivated to secure the printhead to the carriage (Ogawa, column 5 line 20-25).
With regard to Claim 3, Saito in view of Ogawa teaches:

With regard to Claim 4, Saito in view of Ogawa teaches:
The three-dimensional printing system of claim 2. Ogawa further teaches wherein the housing assembly has a vertical portion that defines a window (Fig. 11, see space between #71 and top of #5 as being the window) the lateral extension of the printhead extends into the window (Fig. 11, 53 extends into the space), the printhead having a printhead housing (Fig. 11, 51a, b as housing) that separates internal components of the printhead from the print zone.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US20200298476A1), and further in view of Ogawa (US8632160B2).
	With regard to Claim 12, Saito teaches:
A three-dimensional printing system comprising: a controller ([0021]); a build plate (Fig. 10, #7) including a lateral print area having a length along an X-axis and a width along a Y-axis (Fig. 10, see x and y axis shown as movement); a carriage (Fig. 10, #51) that scans along the X-axis, the carriage has a long axis along the Y-axis; a housing assembly that protects an internal chamber of the carriage from contamination (Fig. 10, #51 is shown with covering), the printhead is configured to translate along the Y-axis (Fig. 10 see rails #71 along y-axis), couples internal components of the carriage with internal components of the printhead and includes electronic coupling that enables the controller to control the printhead (Fig. 10 see coupling between printhead and 
Saito is silent to the housing assembly has a side that spans the width of the lateral print area and defines a window; and a printhead including a lower ejection face in facing relation with the lateral print area and a lateral extension that extends into the window along the X-axis. However, Ogawa teaches an image forming apparatus with recording head for ejection (title). Ogawa teaches an image forming apparatus includes recording heads, head holders, a carriage, a guide member, a reference member, and a pressing member. The recording heads have nozzles to eject liquid droplets. The holders hold the recording heads. The carriage is reciprocally movable in a main scanning direction and holding the holders. The guide member is disposed along the main scanning direction to guide the carriage along the main scanning direction. The reference member is disposed parallel to the guide member in the carriage to hold the holders (abstract, Fig. 11, carriage #5, holders #51a,b, recording heads #6b,e, with lateral extension (see hook portion #53 that extends). 
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to incorporate the printhead of Ogawa into Saito for the lateral extension. One would have been motivated to secure the printhead to the carriage (Ogawa, column 5 line 20-25).

Allowable Subject Matter
Claims 5-11, 13-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742